Motion Denied; Memorandum Opinion of January 14, 2020 Withdrawn;
Reversed and Rendered in Part, Affirmed in Part, and Substitute
Memorandum Opinion filed February 11, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00566-CV

                       EBONI IVORY HILLS, Appellant
                                         V.

  CARLOS DONIS, CALIXTO DONIS, VICTOR MATAMOROS, SAIRA
  CASTELLANOS, INDIVIDUALLY AND AS NEXT FRIEND OF S.D., A
                     MINOR, Appellees

                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-38471

                  SUBSTITUTE MEMORANDUM OPINION

      Appellees’ motion for rehearing is denied. We withdraw our memorandum
opinion of January 14, 2020 and issue this substitute memorandum opinion.

      This is a personal injury case arising from an automobile accident. On
appeal, Eboni Ivory Hills challenges the trial court’s judgment in favor of appellees
Carlos Donis, Calixto Donis, Victor Matamoros, and Saira Castellanos, both in her
individual capacity and as next friend of S.D., a minor (collectively the “Donis
Parties”). Hills asserts the Donis Parties failed to present legally and factually
sufficient evidence to support their negligence claims. For the reasons set forth
below, we reverse and render, in part, and affirm, in part.

                                I.    BACKGROUND

        On July 6, 2014, Carlos Donis was driving his car south on I-45 in Houston,
Texas, around 4:00 p.m. It was raining and the freeway was congested with traffic.
Calixto Donis, Victor Matamoros, Saira Castellanos, and S.D. were passengers in
Carlos’s car. Richard Morehouse was driving his vehicle behind Carlos’s vehicle.
There was standing water on the highway, which caused Carlos to slow down or
stop.

        Hills was entering I-45 behind a vehicle that blocked her view of Carlos’s
and Morehouse’s vehicles. According to her testimony, a vehicle in front of Hills
“jolt[ed] into traffic,” and Hills applied her brakes, but did not have enough time to
stop before hitting the back-right-side of Morehouse’s car, and then ricocheting
into the back of Carlos’s vehicle.

        Hills’s car was totaled. Morehouse’s vehicle sustained substantial damage,
but there was minimal damage to the rear of Carlos’s vehicle. No airbags deployed
in any of the vehicles.

        After the accident, none of the parties involved requested or left in an
ambulance. No one went to the emergency room. No one was bleeding, had
bruises, scrapes, cuts, or broken bones.      Carlos drove his car home with all
passengers.



                                          2
      On June 7, 2016, the Donis Parties filed this negligence suit, seeking
damages for physical pain, mental anguish, medical expenses, loss of earnings, and
loss of enjoyment of life. On May 17, 2018, the case was called to trial. The
parties waived their right to a jury trial. The trial court heard testimony from
several witnesses, including Hills, Morehouse, and all the Donis Parties.

      Morehouse testified the impact jolted him around in the car and he felt
immediate head and neck pain. He did not follow-up with any healthcare provider
because the pain went away after about a day or two. He stated he did not have
any long-term injuries.

      The Donis Parties maintain that the accident caused substantial soft tissue
injuries to each occupant of the vehicle. Each of the Donis Parties testified at trial.

                                        Carlos

      Carlos testified that he suffered pain because of the accident, stating “It’s
difficult for me to —to move around to the right or to the left.” Medical bills
admitted into evidence in the amount of $73,496.00 included diagnoses of cervical
radiculitis, lumbar radiculitis, thoracalgia, cervical intervertebral disc (“IVD”)
displacement without myelopathy, lumbar IVD displacement without myelopathy,
cervical discogenic pain, lumbar discogenic pain, disc herniation, cervical disc
disorder, and lumbar disc disorder.

                                        Calixto

      Calixto testified he was injured in the accident in his lower back and part of
his neck.   Medical bills admitted into evidence in the amount of $63,488.00
included diagnoses of cervical radiculitis, lumbar radiculitis, thoracalgia, cervical
IVD displacement without myelopathy, lumbar IVD displacement without
myelopathy, thoracic IVD displacement without myelopathy, cervical discogenic

                                           3
pain, lumbar discogenic pain, disc herniation, cervical disc disorder, and thoracic
disc disorder.

                                            Victor

      Victor testified that he had injuries after the accident and that he cannot
muster strength to lift things that weigh 50 or 60 pounds. Medical bills admitted
into evidence in the amount of $75,681.00 included diagnoses of cervical
radiculitis, lumbar radiculitis, thoracalgia, cervical IVD displacement without
myelopathy, lumbar IVD displacement without myelopathy, cervical discogenic
pain, lumbar discogenic pain, cervical disc disorder and lumbar disc disorder.

                                             Saira

      Saira testified that she had pain in her left ankle after the accident and cannot
go out for walks or wear shoes with high heels. Medical bills admitted into
evidence in the amount of $5,960.00 included diagnoses of cervical radiculitis,
lumbar radiculitis, ankle pain, ankle contusion, hip pain, muscle spasms, post-
traumatic headache, numbness, and tingling.

                                Saira as next friend of S.D.

      Saira testified that S.D. did not complain of pain; however, she consulted
with a physician. Medical bills admitted into evidence in the amount of $285.00
included diagnoses of lumbalgia and muscle spasms.

                                 Damages Sought at Trial

      At trial, the Donis Parties did not seek damages for lost wages, mental
anguish, or pain and suffering.1          They only requested reimbursement of their
medical bills in the approximate amount of $248,000.00.


      1
          Trial counsel for the Donis Parties stated in his closing argument that “Plaintiffs are
                                               4
       On May 18, 2018, the trial court issued a Final Judgment in favor of the
Donis Parties. The trial court awarded each party past medical expenses as follows:

       Carlos Donis - $48,906.00
       Calixto Donis — $48,676.00
       Victor Matamoros — $41,633.00
       Saira Castellanos, individually — $5,960.00
       Saira Castellanos, as next friend of S.D. — $285.00
The total award for past medical expenses for all parties was $145,460.00.

       Also, on May 18, 2018, the trial court filed Findings of Fact and
Conclusions of Law.2 Hills filed a motion for new trial, which was denied. This
appeal timely followed.

                                       II.    ANALYSIS

       Hills presents two issues on appeal:

       1)    Whether the evidence is legally sufficient to support the district
       court’s judgment where the appellees failed to present any competent
       expert testimony demonstrating that the automobile accident
       occurring on July 6, 2014 proximately caused the soft tissue injuries
       about which [the Donis Parties] complain.
       2)     Whether the evidence is factually sufficient to support the
       district court’s judgment where the appellees failed to present any
       competent expert testimony demonstrating that the automobile
       accident occurring on July 6, 2014 proximately caused the soft tissue
       injuries about which [the Donis Parties] complain.

only asking for the medical bills in this case. They’re not looking for lost wages. They’re not
looking for pain and suffering and mental anguish. They just want to be compensated and made
whole for their medical bills paid.”
       2
          The record, however, contains only the second page of the trial court’s Findings of Fact
and Conclusions of Law. The Donis Parties filed a Motion to Correct Clerical Error by
Judgment Nunc Pro Tunc on April 22, 2019, which was denied by the trial court. Appellees
attached to their appellate brief, as an exhibit, the alleged missing page. This page, however, is
not part of the appellate record and, as such, is not properly before us for consideration.

                                                5
A.    STANDARD OF REVIEW

      In a nonjury trial, findings of fact have the same force and dignity as a jury’s
verdict. Green v. Alford, 274 S.W.3d 5, 23 (Tex. App.—Houston [14th Dist.]
2008, pet. denied). When a complete reporter’s record is filed, as here, we may
review the trial court’s findings of fact for legal and factual sufficiency under the
same standards we apply to jury verdicts. See id. (citing Ortiz v. Jones, 917
S.W.2d 770, 772 (Tex. 1996) (per curiam)).

      In conducting a sufficiency review, we consider the evidence in the light
most favorable to the challenged findings and indulge every reasonable inference
that supports the findings. George Joseph Assets, LLC v. Chenevert, 557 S.W.3d
755, 765 (Tex. App.—Houston [14th Dist.] 2018, pet. denied). The evidence is
legally sufficient if it would enable reasonable and fair-minded people to reach the
decision under review. Id. We credit favorable evidence if a reasonable factfinder
could, and disregard contrary evidence unless a reasonable factfinder could not.
Id. When appellant attacks a finding on an issue on which she did not have the
burden of proof, appellant must demonstrate that no evidence supports the adverse
finding. Id. Evidence is legally insufficient to support a finding when (1) the
record bears no evidence of a vital fact; (2) the court is barred by rules of law or of
evidence from giving weight to the only evidence offered to prove a vital fact;
(3) the evidence offered to prove a vital fact is no more than a mere scintilla; or
(4) the evidence conclusively establishes the opposite of a vital fact. Id.

      In reviewing the factual sufficiency of the evidence, we examine the entire
record, considering both the evidence in favor and contrary to the challenged
findings.   Chenevert, 557 S.W.3d at 765.        We may set aside the verdict for
factually insufficient evidence only if the verdict is so contrary to the
overwhelming weight of the evidence as to be clearly wrong and unjust. Id. The

                                          6
party asserting that the evidence is factually insufficient must establish that the
finding is against the great weight and preponderance of the evidence. Id. In
assessing the evidence, we do not act as factfinder in that we may not pass on the
credibility of the witnesses or substitute our judgment for that of the factfinder. Id.
Instead, the trial court, as the trier of fact in this case, is the “sole judge of the
credibility of the witnesses and the weight to afford their testimony.” Id.

B.     EVIDENCE OF CAUSATION

       Establishing causation in a personal injury case requires a plaintiff to “prove
that the conduct of the defendant caused an event and that this event caused the
plaintiff to suffer compensable injuries.”3           JLG Trucking, LLC v. Garza, 466
S.W.3d 157, 162 (Tex. 2015) (quoting Burroughs Wellcome Co. v. Crye, 907
S.W.2d 497, 499 (Tex. 1995)). Thus, “when an accident victim seeks to recover
medical expenses, she must show both ‘what all the conditions were’ that
generated the expenses and ‘that all the conditions were caused by the accident.’”
Id. (quoting Guevara v. Ferrer, 247 S.W.3d 662, 669 (Tex. 2007)).

       Expert testimony is generally necessary to establish causation of medical
conditions that are “outside the common knowledge and experience of jurors.” See
Guevara v. Ferrer, 247 S.W.3d 662, 665 (Tex. 2007). In limited cases, however,
lay testimony may support a causation finding that links an event with a person’s
physical condition. Id. at 666. “This exception applies only in those cases in
which general experience and common sense enable a layperson to determine the
causal relationship with reasonable probability.” Kelley v. Aldine Indep. Sch. Dist.,
No. 14-15-00899-CV, 2017 WL 421980, at *2 (Tex. App.—Houston [14th Dist.]

       3
          Otis Spunkmeyer, Inc. v. Blakely, 30 S.W.3d 678, 684 (Tex. App.—Dallas 2000, no
pet.) (In a typical negligence case, “the plaintiff must establish two causal nexuses: (1) between
the defendant’s negligent act and the occurrence; and (2) between the occurrence and the injuries
of which the plaintiff complains.”).

                                                7
Jan. 31, 2017, pet. denied) (mem. op.) (citing Guevara, 247 S.W.3d at 666;
Morgan v. Compugraphic Corp., 675 S.W.2d 729, 733 (Tex. 1984)). In such
cases, “lay testimony establishing a sequence of events which provides a strong,
logically traceable connection between the event and the condition is sufficient
proof of causation.” Id. (quoting Morgan, 675 S.W.2d at 733).

       The Donis Parties argue that their lay testimony regarding the pain they
experienced due to the accident is sufficient to support a causation finding that
links the automobile accident on July 6, 2014, with their diagnosed conditions.

       1.   CARLOS, CALIXTO, AND VICTOR

       The types of injuries for which Carlos, Calixto, and Victor sought
compensation—i.e., cervical IVD displacement, lumbar IVD displacement,
thoracic IVD displacement, cervical discogenic pain, lumbar discogenic pain, disc
herniation, cervical disc disorder, lumbar disc disorder, thoracic disc disorder,
cervical radiculitis, lumbar radiculitis, thoracalgia, and lumbalgia—are neither
common nor basic.      See Guevara, 247 S.W.3d at 669–70; Kelley, 2017 WL
421980, at *4; City of Laredo v. Garza, 293 S.W.3d 625, 632–33 (Tex. App.—San
Antonio 2009, no pet.) (determining that lay testimony alone was not sufficient to
prove medical causation of disc herniations and radiculopathy); see also Sanchez v.
Leija, No. -01-19-00165-CV, 2020 WL 7349094, *3 (Tex. App.—Houston [1st
Dist.] Dec. 15, 2020, no pet. h.) (mem. op.) (ligament sprain of thoracic spine and
lumbar spine, back spasms, lumbar radiculopathy). As such, the claims of Carlos,
Calixto, and Victor do not fall within the kinds of “basic” injuries identified in
Guevara in which expert testimony regarding the causal connection between an
occurrence and a physical condition is unnecessary. See Guevara, 247 S.W.3d at
667.



                                         8
       Carlos, Calixto, and Victor were not pulled from a damaged vehicle with
“overt injuries” such as broken bones or lacerations, nor did they experience
objective physical symptoms, shortly after the accident. Thus, this case is not one
in which general experience and common sense enable a layperson to determine
the causal relationship with reasonable probability. Carlos, Calixto, and Victor
needed expert testimony to establish a causal connection between the accident and
their claimed injuries. Guevara, 247 S.W.3d at 669–70; Kelley, 2017 WL 421980,
at *4; Garza, 293 S.W.3d at 632–33; cf. Humphrey v. AIG Life Ins. Co., No. 14–
08–00793–CV, 2010 WL 2635643, at *5 (Tex. App.—Houston [14th Dist.] Jul. 1,
2010, pet. denied) (concluding that expert testimony was necessary to establish that
disc herniations and lumbar radiculopathy were “solely and directly” caused by an
on-the-job back injury).

       Carlos, Calixto, and Victor argue that the uncontroverted medical records
and billing affidavits provide factually and legally sufficient evidence to support
the judgment. The issue is not the reasonableness or necessity of any medical
expense; rather, the issue is proof of causation. Haygood v. De Escobedo, 365
S.W.3d 390, 397 (Tex. 2011) (Section 18.001 is “purely procedural, providing for
the use of affidavits to streamline proof of the reasonableness and necessity of
medical expenses.”). “Section 18.001 affidavits do not, however, establish the
requisite causal link between the occurrence and the plaintiff’s medical expenses.”
Gunn v. McCoy, 489 S.W.3d 75, 102 (Tex. App.—Houston [14th Dist.] 2016,
aff’d, 554 S.W.3d 645 (Tex. 2018); Burroughs Wellcome Co. v. Crye, 907 S.W.2d
497, 500 (Tex. 1995) (mere recitations of medical history are not independent
opinions on causation). “[T]he bills are not evidence of what the conditions were
nor that all the conditions were caused by the accident.” Guevara, 247 S.W.3d at
669.


                                         9
      Additionally, to the extent Carlos, Calixto, and Victor point to Dr. Jeffrey
Reuben’s opinions (set forth in various letters or contained in statements within the
billing records) as evidence of causation, the opinions expressed in Dr. Rueben’s
letters constitute no evidence upon which the trial court’s judgment could be based.
To constitute competent evidence of causation, a medical expert’s opinion must be
reliable and rest in reasonable medical probability. Crye, 907 S.W.2d at 500.
“This rule applies whether the opinion is expressed in testimony or in a medical
record, as the need to avoid opinions based on speculation and conjecture is
identical in both situations.”     Id.     Dr. Reuben’s opinions are not competent
evidence of causation because his opinions are conclusory. See id. An expert’s
bare proclamation that this one event caused another is not enough to establish
causation; “the expert must go further and explain, to a reasonable degree, how and
why the breach caused the injury based on the facts presented.” Jelinek v. Casas,
328 S.W.3d 526, 539–40 (Tex. 2010). Dr. Reuben’s letters do not provide the
necessary link between the diagnosed injuries and the motor vehicle accident.
Absent this link, Dr. Reuben’s letters are unreliable speculation, which does not
constitute evidence in support of the trial court’s judgment. See id. at 532 (“When
the evidence offered to prove a vital fact is so weak as to do no more than create a
mere surmise or suspicion of its existence, the evidence is no more than a scintilla
and, in legal effect, is no evidence.”).

      Under these circumstances, as plaintiffs, Carlos, Calixto, and Victor bore the
burden to prove that their damages were proximately caused by the automobile
accident. See Doe v. Boys Clubs of Greater Dallas, Inc., 907 S.W.2d 472, 477
(Tex. 1995). It is undisputed that the Donis Parties presented no expert testimony
establishing that the automobile accident was a proximate cause of their diagnosed
injuries (i.e., cervical IVD displacement, lumbar IVD displacement, thoracic IVD


                                            10
displacement, cervical discogenic pain, lumbar discogenic pain, disc herniation,
cervical disc disorder, lumbar disc disorder, thoracic disc disorder, cervical
radiculitis, lumbar radiculitis, thoracalgia, and lumbalgia). We conclude expert
medical testimony was required to establish a nexus between the accident and
Carlos, Calixto, and Victor’s claimed injuries, and none was provided. As such,
the trial court erred in granting judgment in favor of Carlos, Calixto, and Victor.
Because Carlos, Calixto, and Victor did not meet their burden of proof to show
causation, we have no choice but to conclude the evidence is legally insufficient.4

       As such, we sustain Hills’s first issue as it relates to Carlos, Calixto, and
Victor.

       2.     SAIRA, INDIVIDUALLY AND AS NEXT FRIEND OF S.D., A MINOR

       We do find, however, the evidence legally and factually sufficient as to
Saira, individually and as next friend of S.D., a minor.

       Saira testified that she was in the front passenger seat, wearing a seat belt,
and had her “feet up” at the time of the accident. She testified that her ankle was
injured in the accident and that she received treatment to address her ankle injury.
Medical bills admitted into evidence in the amount of $5,960.00 included
diagnoses of cervical radiculitis, lumbar radiculitis, ankle pain, ankle contusion,
hip pain, muscle spasms, post-traumatic headache, numbness, and tingling. Saira’s
treatment (July through September 2014) included applying physical therapy,
massages, and ultrasound to her ankle, as well as therapy and massages to her
cervical spine.



       4
         Because we have sustained Hills’s legal sufficiency challenge as to Carlos, Calixto, and
Victor, we find it unnecessary to address Hills’s remaining, second issue regarding factual
sufficiency. See Tex. R. App. P. 47 .1.

                                               11
      With respect to S.D., Saira testified that S.D. was in the back seat in a car
seat at the time of the accident. She took S.D. with her to the chiropractor to be
evaluated because “she was at the accident at the time, and I thought it was the
right thing to do.” The medical bill admitted into evidence for S.D. demonstrates
she was evaluated on one occasion, July 9, 2014, treated with a cold/hot pack, and
diagnosed with lumbalgia and muscle spasms.         The bill is in the amount of
$285.00.

      While the evidence presented does not support a causal link between the
accident and Saira’s diagnoses for cervical radiculitis and lumbar radiculitis, her
testimony is sufficient to support a proximate cause finding as to all physical
conditions associated with her ankle injury. See Guevara, 247 S.W.3d at 666. Her
description of the accident as to herself and S.D., including the temporal proximity
between the accident and the injuries, is sufficient to “enable a layperson to
determine the causal relationship with reasonable probability.” See Kelley, 2017
WL 421980, at *2. Consequently, no expert testimony was needed to establish a
causal connection between the accident and Saira’s and S.D.’s claimed injuries.
Guevara, 247 S.W.3d at 669–70. Thus, the awards to Saira, individually and as
next friend of S.D., are supported by legally and factually sufficient evidence. We
also conclude the awards are not so against the great weight and preponderance of
the evidence as to be manifestly unjust.

      Hills’s first and second issues are overruled as they relate to Saira,
individually and as next friend of S.D., a minor.

                                III.   CONCLUSION

      Because we conclude expert medical testimony was required to establish the
diagnosed injuries of Carlos, Calixto, and Victor were caused by the automobile
accident, and because they presented no such evidence, we reverse this part of the
                                           12
trial court’s judgment and render that Carlos, Calixto, and Victor take nothing from
Hills.

         Additionally, we conclude no medical testimony was required to establish
the diagnosed injuries of Saira, individually and as next friend of S.D., a minor;
thus, we affirm this part of the trial court’s judgment.




                                        /s/    Margaret “Meg” Poissant
                                               Justice


Panel consists of Justices Wise, Jewell, and Poissant.




                                          13